Citation Nr: 0030896	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  97-18 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for residuals of 
excision of an ossified nodule of the lateral patella of the 
right knee, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel




INTRODUCTION

The veteran had active military duty from May 1990 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO), denying the veteran's claim for an 
increased evaluation for his right knee disability, which was 
rated as 10 percent disabling.  In a December 1997 remand 
opinion, the Board required further development of the claim.  
Such development was performed, including a May 1998 VA 
examination.   Subsequently, in October 1998, the RO assigned 
a 30 percent evaluation for the right knee disability.  
Although the veteran stated that he believed he was entitled 
to an evaluation of 20 percent in his May 1997 substantive 
appeal, the veteran's representative indicated in an October 
1999 statement that a increased rating above 30 percent was 
warranted based on pain and scars associated with the 
veteran's right knee disability.  The Board views this 
statement as a claim for a compensable evaluation for the 
veteran's service-connected scars on the right knee.  Since 
VA has not adjudicated this claim, it is referred to the RO 
for appropriate action.  In a March 2000 remand opinion, the 
Board required further development, including a medical 
opinion.  As a result, a VA examination was performed and a 
report associated with the veteran's claims file.  The appeal 
is now before the Board for consideration.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the claim.

2.  The veteran's residuals of excision of an ossified nodule 
of the lateral patella of the right knee are productive of no 
appreciable limitation of flexion, limitation of extension of 
no more than 10 degrees, and no more than more than moderate 
instability, subluxation, or other impairment of the knee.
CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals of excision of an ossified nodule of the lateral 
patella of the right knee have not been met. 38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5259, 
5260, 5261 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
right knee disability should be increased to reflect more 
accurately the severity of his symptomatology.  
The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C. § 5103A.  In this connection, the Board 
finds that the VA examinations, including the most recent one 
in April 2000, which evaluated the status of the veteran's 
disability, are adequate for rating purposes.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 
When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).

The veteran was granted service connection for a right knee 
disability in November 1991 and assigned a 10 percent 
evaluation, effective July 1991.  The 10 percent evaluation 
was continued in an October 1992 decision.  In September 
1996, the veteran filed another claim for an increased 
evaluation.

Private treatment records from the Center for Sports Medicine 
for February and March 1995 show that the veteran was 
evaluated for pain and inability to perform activities.  He 
appeared to respond somewhat to physical therapy treatment, 
including improvement in his range of motion.  He was 
prescribed a custom molded orthotic for all weight bearing 
activities, which was to be worn indefinitely.

VA outpatient records reveal that the veteran sought 
treatment in August 1996 for pain with exertion and walking 
down steps, as well as activity involving flexion.  Diagnosis 
was post-traumatic knee pain, not relieved by stretching or 
orthotics.  No follow-up treatment is shown.

At a November 1996 VA examination, the veteran reported pain 
in his right knee with running and going up and down stairs, 
and occasionally giving out of the knee.  He stated that he 
had an episode in February 1993, after service, when his knee 
swelled up.  He had had an arthroscopy performed and was told 
there was no bone damage, but there was scar tissue within 
the joint and swelling.  On examination, the veteran had a 
normal gait.  He complained of pain in the right patella at 
positioning of 10 o'clock and 11 o'clock on the knee.  The 
examiner noted that the veteran had pain with heel walking, 
but not with toe walking.  Flexion was to 148 degrees and 
extension was to 8 degrees.  There was no swelling at the 
time of the examination.  He had two scars, which were soft 
and flat.  No lateral laxity was noted.  There was a notched 
defect felt on the patella at approximately 10 o'clock on the 
kneecap.  X-rays showed no fracture or dislocation.  There 
was fullness of the suprapatellar bursa.  Joint effusion 
could not be ruled out.  Diagnosis was partial patellectomy 
of right knee with questionable effusion seen on X-ray.

The claims file contains private clinical treatment records 
of S. G., D.O.  At an April 1997 visit, Dr. G. observed that 
the veteran's right patella was hypertrophic laterally.  The 
lateral scar was intact and slightly numb to the touch.  The 
physician noted no effusion but there was lateral pulling of 
the patella with flexion and extension motion.  There was no 
other tenderness to the joint.  The posterior surface of the 
patella was tender to palpation.

Dr. G. referred the veteran to B. R. B., M.D. for further 
treatment.  Dr. B. evaluated the veteran in May 1997.  X-rays 
revealed that the veteran had one or two ossicles displaced 
over the lateral aspect of the right patella.  Based on the 
fact that the veteran had not responded to therapy, orthotics 
and anti-inflammatories, Dr. B. recommended an arthroscopy, 
which was performed in May 1997.  It was noted that there was 
extensive scar tissue throughout the suprapatellar pouch and 
grade IV chondromalacia at the inferior pole.  There was 
lateral subluxation of the patella in the distal femoral 
trochlea and grade III chondromalacia of the lateral facet of 
the patella and the lateral femoral condyle on its anterior 
aspect.  There was extensive synovitis throughout the knee.  
The knee was debrided during the procedure and a lateral 
release performed.  An incision was made, a bone fragment was 
removed and the incision was then closed.

The record contains a number of records documenting follow-up 
treatment with Dr. B. after the arthroscopy.  On examination 
in June 1997, the veteran had some tenderness around the 
distal quadriceps.  On range of motion testing, he lacked 40 
degrees of full extension, and had flexion up to 135 degrees.  
His knee appeared stable.  There was moderate effusion, no 
erythema and no drainage.  At another follow-up in August 
1997, there was still some swelling in the right knee, but it 
was gradually improving.  The veteran reported that he was 
not having much pain except with deep squatting.  On 
examination, there was moderate effusion, but nearly full 
range of motion.  At that appointment, fluid from the knee 
was aspirated.  In February 1998, the veteran continued to 
have some swelling and pain in the right knee, which was 
worse around the kneecap and on the lateral side of the 
kneecap.  The veteran had been taking ibuprofen three times a 
day and using a sleeve, and these helped somewhat.  He still 
felt stiffness in his right knee, increased with activity.  
On examination, range of motion was 0 to 135 degrees.  There 
was no instability to varus or valgus stress.  The wounds had 
healed nicely and the patella seemed to track appropriately.  
There was tenderness around the patellofemoral joint.  There 
was no significant joint line tenderness and no posterior 
knee tenderness.  There was muscle atrophy in the quadriceps.  
Dr. B gave him additional medication; the veteran was to 
return on an as needed basis.

The veteran also saw Dr. G. in February 1998.  The veteran 
complained of catching, popping and swelling and of an 
increase in his right knee pain, particularly with stair 
climbing.  On examination, there was small effusion of the 
right knee without erythema or increase in warmth.  Ligaments 
were intact and there was no significant tenderness posterior 
to the patella.  The incision was well healed.  Distally 
there was no edema.  There was mild crepitance with range of 
motion testing.

The veteran was afforded another VA examination in May 1998.  
The examiner reviewed the claims file.  The veteran still 
complained of pain and swelling.  He stated that he had worn 
a patella brace since 1992; that he had difficulty with 
stairs; and that, when he had flare-ups, he took additional 
medication.  He reported that he had been diagnosed by 
arthroscopy with chondromalacia grade III of the patella.  
Examination revealed an antalgic gait, moderate effusion in 
the knee joint and a very lax patella.  The veteran had a 
tremendous amount of grinding and crepitance on flexion and 
extension of the kneecap.  There was no medial lateral 
instability and the knee was stable; however, there was 
significant atrophy.  The veteran had a 45-centimeter 
circumference of the left thigh 10 centimeters above the knee 
and a 42-centimeter circumference of the right thigh.  He had 
significant weakness of the quadriceps and hamstring due to 
pain on movement and had weakened movement against resistance 
and significant excessive fatigability against use.  The 
veteran did not have incoordination, but had painful movement 
on loading motion.  He had pain with stairs, kicking, 
squatting and carrying heavy loads.  Range of motion was full 
flexion and extension lacked 10 degrees on the right.  He had 
moderate pain on full flexion.  X-rays did not reveal any 
decrease in joint space or significant arthritis.  Alignment 
was good.  Diagnosis was severe chondromalacia of the patella 
after three surgeries, a lax patella, and chronic effusion.  
Severe restriction on activity was necessary.

At an April 2000 VA examination, the veteran reported that in 
1998 he had a series of five cortisone injections, along with 
aspiration of fluid from his right knee, but that improvement 
was short lived.  The veteran stated that, when no pressure 
was placed on his knee (such as in a sitting position), he 
had dull and aching type pain at a level of 2-3 on the visual 
analogue scale.  With walking, his knee pain escalated to an 
8, with the most pain occurring with stair walking.  He 
reported that he was unable to run and could walk up to three 
blocks with moderate pain at that point the pain gradually 
increased with more walking.  The veteran said that the more 
he was on his knee the more painful it became and that there 
was always swelling accompanied by heat, the severity of 
which depended upon the amount of activity and pressure he 
put on the knee.  He denied redness of the knee.  The veteran 
indicated that he walked with care because there were times 
when his knee would catch, which was unpredictable and 
occurred unexpectedly and gave a collapsing sensation.  He 
stated that with relaxation at bedtime, the pain in the left 
knee was "nagging" to the point that it interfered with 
sleep.  Although the medications he takes are helpful, he 
claimed that they did not entirely relieve the pain.  The 
veteran stated that flare-ups could last several days and 
occurred during cold moist weather, with increased activity, 
with walking on uneven surfaces and with "misstepping" on the 
plantar surface of the foot.  He characterized the pain as 
being at a level of 8.  To alleviate the pain, he relied on 
medication, stretching exercises and resting the knee with 
elevation.  The veteran had used knee braces and elastic 
supports for his knee and had orthotics in his shoes for 
support of the feet.  He claimed that his last surgery caused 
the patella to become more movable and widened the area of 
acute pain to encompass the entire posterior aspect of the 
patellar surface.   The veteran stated that he could not 
participate in any running sports but was able to participate 
in swimming and rode a stationary bicycle with low resistance 
up to twice a week.    He reported that he compensated for 
the right knee by placing about 70 percent of his weight on 
his left leg while walking.  On examination, right knee 
flexion was to 135 degrees with pain beginning at 130 degrees 
and a negative 10 degrees of extension.  Patella reflexes 
were 2+ bilaterally.  There was both audible and palpable 
crepitus and grinding of the right knee.  The veteran was not 
able to perform a full squat due to pain in the right knee.  
The veteran had increased fatigue when carrying heavy objects 
or when walking on uneven surfaces, notably pain with every 
step when climbing stairs.  His gait was antalgic and he was 
able to toe walk, but heel walking was attempted and produced 
right knee pain.  There was audible crepitus and the 
veteran's right knee did not fully extend during walking.  
There was decreased strength with weakness of the quadriceps 
and hamstrings and three-centimeter variance in the 
circumference of the right thigh in comparison to the left.  
There was weakened movement with resistance in range of 
motion but no incoordination of movement.  The patella 
tracked normally.  There were no ankylosis or constitutional 
signs of inflammatory arthritis.  Leg lengths appeared equal.  
The medial and lateral collateral ligaments and the anterior 
and posterior cruciate ligaments were stable.  Lachman's and 
McMurray's tests were negative.   X-rays revealed no clear 
evidence of fracture, dislocation, or gross bony abnormality.  
Small bone density was seen adjacent to the patella, possibly 
due to old trauma or non-calcification center.  Impression 
was essentially negative right knee.  Diagnosis was severe 
patellar chondromalacia, status post arthroscopic procedures 
for removal of patellar ossicle (1990), for debridement 
(1992) and for lateral release (1998), with mild lateral 
instability of patella.

The veteran's right knee disability has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2000).  Disabilities 
of the knee may be evaluated under several different 
diagnostic codes, depending upon symptomatology.  In this 
case, however, all but two of the knee diagnostic codes, 5261 
and 5257, are inapplicable.  The veteran does not have 
ankylosis of the knee; thus, Diagnostic Code 5256 does not 
apply.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  
Further, Diagnostic Codes 5258 and 5259 provide maximum 
evaluations of only 20 and 10 percent respectively, below the 
currently assigned 30 percent.  In addition, the Board 
observes that because there is no X-ray evidence of 
arthritis, additional compensation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 is not available.  A higher evaluation 
is not available under Diagnostic Code 5260 for limitation of 
flexion, which provides a maximum evaluation of 30 percent.  
See 38 C.F.R. § 4.71a, Plate II, Diagnostic Codes 5258, 5259, 
5260.  In fact, recent examinations have not shown any 
compensable limitation of flexion of the right knee under 
Code 5260.  As explained below, there is medical evidence of 
limitation of extension of the knee to 10 degrees, which 
supports no more than a 10 percent rating under Code 5261. 

The Board concludes that the applicable criteria in this case 
are set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5257, for 
other impairment of the knee, recurrent subluxation or 
lateral instability, and Diagnostic Code 5261, for limitation 
of extension of the leg.  Under Diagnostic Code 5257, a 20 
percent rating is warranted when there is moderate recurrent 
subluxation or lateral instability of the knee and a 30 
percent rating is warranted when the evidence shows severe 
subluxation or lateral instability.  Under Diagnostic Code 
5261, a 30 percent rating is warranted if knee flexion is 
limited to 20 degrees; a 40 percent rating is warranted if 
knee flexion is limited to 30 degrees.  Finally, a 60 percent 
rating is warranted if knee flexion is limited to 45 degrees.  
In this case, the veteran's extension has ranged from 8 to 10 
degrees less than full.  Thus, a rating in excess of 10 
percent is not warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

Leaving aside the limitation of extension of the knee, the 
relevant medical evidence shows no more than moderate 
impairment of the right knee.  Physical examinations in 
recent years have shown a relatively stable knee and there is 
no indication of subluxation.  The board is not concluding 
that the veteran's knee disability is asymptomatic or devoid 
of functional limitation.  On the contrary, the current 30 
percent rating takes into account significant disability.  
the question here is one of degree.  The RO assigned the 
maximum evaluation of 30 percent for severe symptomatology 
under Diagnostic Code 5257.  As there is no X-ray evidence of 
arthritis, a separate compensable rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (arthritis) and Code 5260 or 
5261 (limitation of flexion and extension) is not available 
under VAOPGCPRECS 23-97, 9-98, which provides for a separate 
compensable rating for arthritis and noncompensable 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 when a knee disorder is rated under Diagnostic Code 
5257, or Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991), which provides for a compensable rating for a joint 
affected by pain plus demonstrable arthritis.  The Board is 
cognizant of Esteban v. Brown, 6 Vet. App. 259 (1994), which 
held that, in determining whether a separate rating is 
appropriate, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other.  
However, even if a separate 10 percent rating is warranted 
for limitation of extension under Esteban and Code 5261, the 
medical evidence does not show more than moderate right knee 
impairment when limitation of extension is excluded.  Thus, 
the overall rating for limitation of extension (10 percent) 
and other impairment of the knee, which the Board finds is no 
more than moderate (20 percent), is no more than the current 
evaluation of 30 percent. 

Although limitation of motion due to pain, weakness, 
fatigability may indicate a higher evaluation is warranted 
where the evaluation is based on range of motion, see 
38 C.F.R. §§ 4.40, 4.45, DeLuca v. Brown, 8 Vet. App. 202 
(1995), this is not the case under Diagnostic Code 5257, 
which evaluates other knee symptoms.  The Board finds no 
objective medical evidence to show that pain, flare-ups of 
pain, weakness, fatigability, or any other right knee symptom 
results in additional functional limitation to a degree that 
would support a higher rating under Code 5260 or 5261. 

In deciding the veteran's claim for an increased evaluation, 
the Board has considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).






ORDER

An increased evaluation for residuals of excision of an 
ossified nodule of the lateral patella of the right knee, 
currently evaluated as 30 percent disabling, is denied.




		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals



 

